[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-12882                ELEVENTH CIRCUIT
                                                            OCTOBER 21, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                    D. C. Docket No. 08-00050-CR-4-SPM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LAWRENCE SECREASE,
a.k.a. LAW,
                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (October 21, 2009)

Before TJOFLAT, WILSON and COX, Circuit Judges.

PER CURIAM:

     Gwendlyn Spivey, appointed counsel for Lawrence Secrease in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Secrease’s convictions and

sentences are AFFIRMED.




                                          2